Appellate Case: 21-9553    Document: 010110657084        Date Filed: 03/15/2022     Page: 1
                                                                FILED
                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       March 15, 2022
                          _________________________________
                                                                      Christopher M. Wolpert
                                                                          Clerk of Court
  JASWINDER SINGH,

        Petitioner,

  v.                                                          No. 21-9553
                                                          (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, BALDOCK, and EID, Circuit Judges.
                    _________________________________

        Jaswinder Singh, a native and citizen of India, petitions for review of a

 decision by the Board of Immigration Appeals (Board or BIA) affirming the denial of

 his applications for asylum, withholding of removal, and relief under the Convention

 Against Torture (CAT). Exercising jurisdiction under 8 U.S.C. § 1252(a), we deny

 the petition.




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9553    Document: 010110657084       Date Filed: 03/15/2022    Page: 2



                                   BACKGROUND

 I.    Underlying Facts

       Mr. Singh, a Sikh, is from the Indian state of Punjab and a member of the

 Shiromani Akali Dal or Akali Dal Mann party (the Mann party). The Aklai Dal

 Badal party (the Badal party) controlled the government.

       While Mr. Singh and another man were hanging posters for the Mann party,

 they were approached by four or five men who identified themselves as members of

 the Badal party. The men had regular clothes on, with their faces covered. They told

 Mr. Singh and his companion to stop hanging the posters. Although the other man

 was able to run away, the Badal party members threw Mr. Singh to the ground and

 punched and kicked him. One kick came near his eye. He was close to passing out,

 but he regained his senses and some boys helped him home. He did not go to a

 hospital because he was afraid of the Badal party. Instead he stayed for ten to twelve

 days with his grandmother, who treated him with traditional remedies, including

 putting turmeric on some of his wounds and using hot and cold treatments.

 Mr. Singh did not have any broken bones, but he experienced pain from his injuries,

 including pain in his eye area.

       A couple of days after the attack, Mr. Singh went to a shop for some medicines

 for pain and trouble sleeping. He later took more pills for the pain, but he never had

 any other medical treatment. At one point he also went to file a police report, but the

 police would not take his report and gave him the impression that they did not care

 about the attack. Mr. Singh left India about two months after the beating. His wife

                                            2
Appellate Case: 21-9553    Document: 010110657084         Date Filed: 03/15/2022      Page: 3



 and parents, who remained in India, have told him that people have come to inquire

 about him.

 II.   Legal Standards

       For asylum, a petitioner must establish he is a refugee. See 8 U.S.C.

 § 1158(b)(1)(A). A refugee is a person who is “unable or unwilling to return to the

 country of origin ‘because of persecution or a well-founded fear of persecution on

 account of race, religion, nationality, membership in a particular social group, or

 political opinion.’” Rivera-Barrientos v. Holder, 666 F.3d 641, 645-46 (10th Cir.

 2012) (quoting 8 U.S.C. § 1101(a)(42)(A)) (emphasis omitted). “Persecution is the

 infliction of suffering or harm upon those who differ (in race, religion, or political

 opinion) in a way regarded as offensive and must entail more than just restrictions or

 threats to life and liberty.” Ritonga v. Holder, 633 F.3d 971, 975 (10th Cir. 2011)

 (internal quotation marks omitted). “[P]ersecution may be inflicted by the

 government itself, or by a non-governmental group that the government is unwilling

 or unable to control.” Id. (quotations omitted).

       The standard for withholding of removal is “more stringent” than that for

 asylum. Zhi Wei Pang v. Holder, 665 F.3d 1226, 1233 (10th Cir. 2012). “To be

 eligible for withholding of removal, an applicant must demonstrate that there is a

 clear probability of persecution because of his race, religion, nationality, membership

 in a particular social group, or political opinion.” Id. (internal quotation marks

 omitted). And “[t]o be eligible for relief under the CAT, an individual must establish

 that it is more likely than not that he or she would be tortured if removed to the

                                             3
Appellate Case: 21-9553     Document: 010110657084        Date Filed: 03/15/2022       Page: 4



 proposed country of removal.” Id. at 1233-34 (quotations omitted). Such torture

 must be by a government official or with governmental consent or acquiescence.

 See 8 C.F.R. § 1208.18(a)(1).

 III.   Agency Proceedings

        Mr. Singh’s Notice to Appear (NTA) had not specified the date and time of his

 hearing, but a second notice provided that information. The immigration judge (IJ)

 rejected Mr. Singh’s contention that the immigration court lacked jurisdiction to

 conduct the proceedings because of the defective NTA. He found Mr. Singh to be “a

 generally credible witness” and assigned “full evidentiary weight” to his testimony.

 Admin. R., Vol. 1 at 87. But he denied the applications for asylum and withholding

 of removal, finding that the incident and injuries Mr. Singh described did not rise to

 the level of persecution and did not involve government actors, placing on him the

 burden to show that it would be unreasonable for him to relocate within India. The IJ

 further held that he had not satisfied that burden. As for the CAT, the IJ found that

 Mr. Singh had failed to show the attack rose to the level of torture or involved a

 governmental official or governmental acquiescence. He also found that Mr. Singh

 could relocate within India to avoid fear of torture.

        The Board rejected Mr. Singh’s contention that the IJ lacked jurisdiction to

 conduct the proceedings because the NTA was defective. It upheld the IJ’s findings

 that Mr. Singh failed to show past persecution or a well-founded fear of future

 persecution, holding that the attack in India did not rise to the level of persecution;

 the IJ did not clearly err in finding the attackers were private actors; and the IJ

                                             4
Appellate Case: 21-9553   Document: 010110657084        Date Filed: 03/15/2022     Page: 5



 committed no legal or clear factual error in determining that Mr. Singh could relocate

 within India. The Board therefore upheld the denial of asylum and withholding of

 removal. Further, it held that Mr. Singh had waived his CAT claims by failing to

 brief them on appeal.

                                    DISCUSSION

 I.    Standards of Review

       “Because a three-member panel issued the BIA’s opinion, we review that

 opinion rather than the IJ’s oral decision.” Kabba v. Mukasey, 530 F.3d 1239, 1244

 (10th Cir. 2008). With regard to asylum and withholding of removal, we review

 legal questions de novo and findings of fact for substantial evidence. Id. And we

 review the denial of CAT relief for substantial evidence. Nasrallah v. Barr,

 140 S. Ct. 1683, 1692 (2020). Under the substantial-evidence standard, “[t]he

 agency’s ‘findings of fact are conclusive unless any reasonable adjudicator would be

 compelled to conclude to the contrary.’” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

 II.   Notice to Appear

       Mr. Singh asserts that because his NTA did not specify the date and time of

 the hearing, the IJ lacked jurisdiction to conduct his removal proceeding. This court,

 however, has held that a defective NTA does not present a jurisdictional issue.

 See Martinez-Perez v. Barr, 947 F.3d 1273, 1278 (10th Cir. 2020); Lopez-Munoz v.

 Barr, 941 F.3d 1013, 1015-18 (10th Cir. 2019).

       One panel of this court is bound by the decisions of other panels absent an

 intervening Supreme Court or en banc decision. See Ting Xue v. Lynch, 846 F.3d

                                           5
Appellate Case: 21-9553    Document: 010110657084        Date Filed: 03/15/2022       Page: 6



 1099, 1104 (10th Cir. 2017). The only potentially relevant decision that Mr. Singh

 identifies is Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021). But Niz-Chavez

 addressed the effect of a defective NTA on the stop-time rule for cancellation of

 removal, not the agency’s jurisdiction. See id. at 1478-79. We therefore cannot

 conclude that it overruled Martinez-Perez and Lopez-Munoz. See, e.g., Chery v.

 Garland, 16 F.4th 980, 987 (2d Cir. 2021); Ramos Rafael v. Garland, 15 F.4th 797,

 800-01 (6th Cir. 2021).

        To the extent that Mr. Singh is arguing that the agency failed to comply with a

 properly invoked claims-processing rule, he did not make that argument before the

 Board, see Admin. R., Vol. 1 at 34-36, and therefore we lack jurisdiction to consider

 it, see Garcia-Carbajal v. Holder, 625 F.3d 1233, 1237 (10th Cir. 2010).

 III.   Asylum

        A.    Due Process

        Mr. Singh first argues that the Board violated his right to due process because

 it did not adequately consider the evidence in the record. He complains that the

 Board referred only to certain exhibits, and he asserts that he “had a right to an

 analysis of the supporting documents including current event articles submitted.”

 Pet’r Opening Br. at 14. But “a quarrel about the level of detail required in the BIA’s

 analysis does not implicate due process.” Birhanu v. Wilkinson, 990 F.3d 1242, 1252

 (10th Cir. 2021) (internal quotation marks omitted). “The BIA is not required to

 write an exegesis on every contention. What is required is that it consider the issues

 raised, and announce its decision in terms sufficient to enable a reviewing court to

                                             6
Appellate Case: 21-9553    Document: 010110657084        Date Filed: 03/15/2022      Page: 7



 perceive that it has heard and thought and not merely reacted.” Maatougui v. Holder,

 738 F.3d 1230, 1242-43 (10th Cir. 2013) (brackets and internal quotation marks

 omitted). That standard was satisfied here.

       B.     Past Persecution

       Mr. Singh next argues that the Board erred in determining the attack did not

 rise to the level of past persecution. Although he asserts this is a question of law

 reviewed de novo, see Pet’r Opening Br. at 15, in this circuit past persecution is a

 finding of fact that is reviewed only for substantial evidence, see Ritonga, 633 F.3d

 at 974. This standard is restrictive: “[t]he BIA’s determination that the applicant is

 not eligible for asylum must be upheld if supported by reasonable, substantial, and

 probative evidence on the record considered as a whole.” Yuk v. Ashcroft, 355 F.3d

 1222, 1233 (10th Cir. 2004) (brackets and internal quotation marks omitted). “We do

 not weigh the evidence or evaluate the witnesses’ credibility.” Id. (ellipsis and

 internal quotation marks omitted).

       The record does not indicate that any reasonable adjudicator would be

 compelled to find past persecution. As the Board recognized, Mr. Singh was beaten,

 which resulted in a convalescence period and treatment with over-the-counter

 medications but not in hospitalization. And the Board acknowledged the testimony

 of Mr. Singh’s expert witness that he suffers from Post-Traumatic Stress Disorder

 (PTSD). But considering the attack cumulatively with the threats Mr. Singh

 received, the Board further cited caselaw from this court upholding a finding of no

 past persecution in circumstances similar to this case. See Ting Xue, 846 F.3d

                                            7
Appellate Case: 21-9553    Document: 010110657084        Date Filed: 03/15/2022     Page: 8



 at 1107; Witjaksono v. Holder, 573 F.3d 968, 977 (10th Cir. 2009). Moreover, other

 Tenth Circuit cases also have found no past persecution despite petitioners’ suffering

 injuries from beatings, even repeated beatings. See Sidabutar v. Gonzales, 503 F.3d

 1116, 1124 (10th Cir. 2007); Tulengkey v. Gonzales, 425 F.3d 1277, 1280-81

 (10th Cir. 2005); Kapcia v. INS, 944 F.2d 702, 704-05, 708 (10th Cir. 1991).

       Mr. Singh argues that the Board did not properly consider his expert’s opinion,

 but this court cannot reweigh the evidence. See Yuk, 355 F.3d at 1233. He further

 complains that that the Board cited only the State Department country condition

 reports. But there is “nothing improper in [relying] on the State Department

 Reports,” and they constitute substantial evidence supporting the agency’s decision.

 Id. at 1235-36. And although Mr. Singh asserts that evidence in the record supports

 his position, that does not necessarily mean that the Board’s decision is not supported

 by substantial evidence. See id. at 1236.

       C.     Government Actors

       With regard to whether his attackers were government actors, Mr. Singh points

 out that the Board cited to a case that is no longer good law, Matter of A-B- (A-B- I),

 27 I. & N. Dec. 316 (A.G. 2018). After the Board’s decision in this case, the

 Attorney General clarified A-B- I, see Matter of A-B- (A-B- II), 28 I. & N. Dec. 199

 (A.G. 2021), and then subsequently vacated both A-B- I and A-B- II, see Matter of

 A-B- (A-B- III), 28 I. & N. Dec. 307, 307 (A.G. 2021). But Mr. Singh makes only

 bare assertions that the overruling requires remand; he fails to show how it may have

 affected his case. Notably, the Board cited A-B- I as a “see also” cite after citing the

                                             8
Appellate Case: 21-9553    Document: 010110657084        Date Filed: 03/15/2022      Page: 9



 well-established (and unchanged) rule in this circuit that “the persecution must have

 been imposed by the government or by groups which the government is unwilling or

 unable to control,” Admin. R., Vol. 1 at 5 (internal quotation marks omitted).

       Mr. Singh also disputes the IJ’s conclusion that the attackers were “rogue

 elements who support the [Badal] party,” id. at 90, asserting that the IJ misinterpreted

 the term “miscreant” in the documentary evidence, id. at 299, as being synonymous

 with “rogue,” when it is not. This argument essentially asks us to substitute our

 judgment for that of the agency, which we will not do. See Woldemeskel v. INS,

 257 F.3d 1185, 1189 (10th Cir. 2001). Mr. Singh’s position boils down to proposing

 that when a member of the same political party as the ruling government attacks a

 member of a rival party, the attack must be considered to be sponsored or condoned

 by the government. We disagree that a reasonable adjudicator would always be

 compelled reach that conclusion.

       Mr. Singh further argues that the police’s refusal to take a report from him

 establishes that the government condoned and perhaps aided the attack. But again,

 this court’s review is for substantial evidence, not de novo, and we do not reweigh

 the evidence. The Board considered the fact that the police did not take Mr. Singh’s

 report, but was not persuaded by it. We cannot conclude that every reasonable

 adjudicator would be compelled to find government involvement in these

 circumstances. Cf. Granada-Rubio v. Lynch, 814 F.3d 35, 40 (1st Cir. 2016)

 (per curiam) (stating that petitioner’s testimony that the police sometimes did not

 help was insufficient to support a claim that the government acquiesced to torture).

                                            9
Appellate Case: 21-9553     Document: 010110657084        Date Filed: 03/15/2022    Page: 10



        D.     Future Persecution

        Mr. Singh asserts that the Board improperly failed to afford him a presumption

  of future persecution and to shift the burden to the government to show that

  relocation was reasonable. See 8 C.F.R. § 208.13(b)(1). But the presumption of

  future persecution rests on a finding of past persecution, see id., which did not exist

  here. Further, the finding that his attackers were not governmental actors means that

  he retained the burden regarding relocation. See Tulengkey, 425 F.3d at 1281.

        Mr. Singh further objects to the Board’s conclusion that he could avoid

  persecution by relocating within India, and that such relocation would be reasonable.

  He equates this determination with “the idea that petitioner could abandon his

  adherence to the Akali Dal Mann party and his advocacy for a separate state,

  Khalistan,” because “relocation outside of the Punjab would make it impossible for

  [him] to engage in his political—religious advocacy.” Pet’r Opening Br. at 26. We

  are not convinced, however, that relocation would require him to relinquish his

  political beliefs. The constitution of the Mann party, which is part of the

  administrative record, explicitly provides for members outside of Punjab.

  IV.   Withholding of Removal

        Because Mr. Singh fails to satisfy the burden of proof for asylum, he also

  necessarily fails to satisfy the higher standard for withholding of removal. See Zhi

  Wei Pang, 665 F.3d at 1233.




                                             10
Appellate Case: 21-9553    Document: 010110657084        Date Filed: 03/15/2022    Page: 11



  V.    Relief under the CAT

        Mr. Singh argues that the CAT does not require him to show it is impossible to

  avoid torture by relocating. But he did not make this argument before the Board.

  See Admin. R. at 3 n.1 (deeming CAT issues waived because Mr. Singh had “not

  meaningfully challenged [the] denial [of CAT relief]”). In the context of a CAT

  claim, failure to exhaust administrative remedies does not divest us of jurisdiction.

  See 8 U.S.C. § 1252(d)(1) (requiring exhaustion of remedies with regard to “a final

  order of removal”); Nasrallah, 140 S. Ct. at 1691, 1694 (recognizing that an order

  denying CAT relief is not “a final order of removal”). Even without a jurisdictional

  bar, however, our general rule is that we do not entertain arguments for reversing an

  agency decision that are raised for the first time in this court. See Garcia-Carbajal,

  625 F.3d at 1237. Mr. Singh gives us no reason to disregard that rule here.

                                     CONCLUSION

        The petition for review is denied.


                                              Entered for the Court


                                              Bobby R. Baldock
                                              Circuit Judge




                                             11